Citation Nr: 1143488	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-01 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Whether the recoupment of separation pay by withholding VA disability compensation in the amount of $13,477.51 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1996 to July 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision by the Chicago, Illinois, VARO.  In June 2007 the Veteran testified at a hearing before RO personnel, and in September 2011, a Travel Board hearing was held before the undersigned.  Transcripts of the hearings are associated with the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's January 2004 (notably prior to separation) claim for compensation for a service-connected disability does not indicate that he would receive separation pay.

2.  Service department documentation, revealing his receipt of separation pay in the net amount of $17,970.01 in connection with his July 2004 separation from service, was received by the RO on July 20, 2004.

3.  On August 6, 2004, the Veteran was notified of a VA compensation award and that he would receive payment, minus any withholdings, in September 2004.

4.  In November 2005, the Veteran was notified that VA had received information that he had received separation pay when he was discharged from the military in the amount of $17,970.01, and that VA would recoup the full amount of the separation pay (less the amount withheld for Federal Income Tax if his payment was received on or after September 30, 1996).



CONCLUSION OF LAW

The recoupment of the Veteran's separation pay by withholding his VA disability compensation, in the amount of $13,477.51 was mandated by governing law, and was proper.  10 U.S.C.A. § 1174 (West 2002 & Supp. 2010); 38 C.F.R. § 3.700 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), among other things, expanded the notification and duty to assist obligations owed to claimants.

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002).

In addition, the VA General Counsel has held that VA is not required under 38 U.S.C.A. § 5103(a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04.

In the present case, the issue before the Board is a legal one as there is no dispute as to the essential facts required to resolve the matter.  The outcome of the appeal is governed by the interpretation and application of the law and regulations rather than by consideration of the adequacy of the evidence or resolving conflicting evidence.  Accordingly, the notice and duty to assist provisions of the VCAA are inapplicable and no further development under the VCAA is required.

II. Factual Background

In January 2004, while still in service, the Veteran filed a claim for VA compensation for multiple service-connected disabilities.  He did not indicate that he would receive separation pay.

The Veteran was separated from active military service in July 2004.  At that time, he received involuntary separation pay (apparently pursuant to 10 U.S.C.A. § 1174) in the amount of $17,970.01, as confirmed on his official Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty.

In August 2004, the RO granted service connection for multiple disabilities, effective from July 16, 2004, the day after his discharge.  In November 2005 the RO notified the Veteran of its proposal to withhold VA disability compensation until the separation pay received upon discharge was recouped, less the amount withheld for federal income tax.  Information furnished also showed that $4,492.50 in Federal taxes was withheld from the gross amount.  In March 2006, the RO notified the Veteran of its action to withhold disability benefits until net separation pay in the amount of $13,477.51, was paid back.

At his personal hearing in September 2011, the Veteran acknowledged that the sum has been recouped in full.  He argued, in essence, that the recoupment of the money at the rate of $1,100 per month caused him financial hardship as he had been receiving his full VA compensation for over a year before he was notified of the recoupment.  He indicated that he relied on the full VA compensation amount when making his financial plans like purchasing a home, and as a result, the recoupment forced him into "huge financial debt."  He testified that he purchased a home in 2005 using a VA loan and he was not made aware at that time of the recoupment.  He reported that he was unaware of the recoupment requirement until VA advised him in November 2005.  The Veteran requested that he receive a portion of the recoupment back in his 2011 hearing.  In his 2007 RO hearing he requested a waiver of or a reduction in the recoupment.

III. Legal Analysis

The recoupment of the Veteran's separation pay from his VA disability compensation is required by law (under 10 U.S.C.A. § 1174(h)(2), which provides that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received).

This statute is implemented by VA in 38 C.F.R. § 3.700(a)(5).  The language of this regulation indicates that where entitlement to disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay or special separation benefits under section 1174a was made after September 30, 1996, as here, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  This regulation was amended during this appeal.  See 74 Fed. Reg. 26,956 (June 5, 2009).  However, the amendments do not apply to the present matter.

The Board is bound not only by the laws prescribed by Congress, but also by the precedent opinions of VA's Office of General Counsel.  38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2010).  An opinion of the VA General Counsel, VAOGCPREC 12-96, held that 10 U.S.C.A. § 1174(h)(2) requires that VA recoup from a veteran's VA disability compensation the amount of "nondisability severance pay" received by the Veteran under section 631 of Pub. L. No. 96-513.

The Board finds that the law, as written by Congress and implemented by VA regulation, has been correctly applied in this case.  The recoupment of the full post-tax amount of disability separation pay, in the amount of $13,477.51, that the Veteran received when he was discharged from service in July 2004, by withholding in monthly allotments payments of disability compensation benefits, is required by law.  10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a).

The Board is sympathetic to the Veteran's argument.  However, had he indicated in his January 2004 VA claim that he would be receiving separation pay, his recoupment may well have been initiated before he became reliant on his full VA compensation benefits. 

While it is indeed unfortunate that recoupment of the amount in question created a financial hardship for the Veteran, the Board is bound by the law, and the Board's decision is dictated by the applicable statutes and regulations.  Moreover, the Board has no authority to grant benefits (here reimbursement of a recoupment) simply because it appears equitable to do so.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Recognizing the dire financial straits created for the Veteran by the rapid recoupment of his severance pay from his VA compensation benefits the Board has thoroughly researched whether there is any legal authority to grant his petition for a return of some of the recouped amount (for future recoupment at a slower rate), so as to ease his financial burden.  No such authority was found.  Therefore, the Board is unable to grant this petition.  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

As VA does not have any discretion in the recoupment of the separation payment in question, the Board finds that the Veteran has failed to state a claim upon which relief may be granted, and that his claim must therefore be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The appeal of the decision to recoup the Veteran's separation pay is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


